Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 1 of 11




       Mnitet States! ©isJtrict Court
                                         FOR THE
                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                       IL
                     VENUE: SAN FRANCISCO                                            JUL 25 2019

                                                                            NOrnH DlSTBlCT OF CALIFORNIA
                          UNITED STATES OF AMERICA,

                                             V.

                          ROGER KARLSSON,
                          a/k/a "Steve Heyden,"
                          a/k/a "Euclid Deodoris,"
                          a/k/a "Joshua Mi Hard,"
                          a/k/a "Lars Georgsson,"
                                                                 CR 19                       34
                          a/k/a "Paramon Larasoft,"
                          a/k/a "Kenth Westerberg,"

                          and


                          EASTERN METAL SECURITIES,                                         CUB
                          a/k/a "EMS,"

                                  DEFENDANT(S).


                                 INDICTMENT

                                10 U.S.C. § 1343 - Wire Fraud;
                    18 U.S.C. § 1956(a)(1)(B){i) - Money Laundering;
        15 U.S.C. §§ 78j(b) and 78ff and 17 C.F.R. § 240.10b-5 - Securities Fraud;
          18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. § 2461(c) - Forfeiture Allegation




           A true bill.



                                                                 Foreman


           Filed in open court this


                                                                 ROSEMAHER

                                                                   Clerk         NOBAILVIARRANT
  THC»ylA&S.HIXSON
  UNTTED STATES MAGISTRATE-JtffiGE
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 2 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 3 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 4 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 5 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 6 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 7 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 8 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 9 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 10 of 11
Case 3:19-cr-00340-CRB Document 1 Filed 07/25/19 Page 11 of 11
